Order *724denying appellant, respondent’s motion to resettle the order appointing the receiver herein reversed upon the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, so as to exclude from the receivership the trucks, automobiles, machinery and equipment purchased by appellant, respondent, and not covered by the mortgages in question. In our opinion, upon the papers presented, these trucks and other personal property were not covered by the original mortgages and the lien of such mortgages was not extended thereto by the consolidation agreement. Order directing the appellant, respondent, to pay $750 per month as the rental value of the property in question modified by reducing such rental value to $500 per month, and further modified by striking out the provision that, upon appellant, respondent’s failure to make these payments, the receiver have immediate possession and execution to the sheriff therefor, and that if the appellant, respondent, fail to remove from the premises, the receiver have personal judgment for the value of its occupancy and execution therefor, and also the provision that, if the appellant, respondent, fail to pay and to vacate the premises, it and its officers forthwith be held in contempt, and further modified by limiting the injunction contained in that order to the property covered by the mortgages in question and excluding the personal property held to belong to the appellant, respondent, as provided in the order resettling the order appointing the receiver, and strildng out the provision that upon any such tampering, etc., appellant, respondent, forthwith be held for contempt of court. As so modified the order is affirmed, without costs. This decision is without prejudice to the determination of any issues that may arise on the trial with respect to the chattels. Lazansky, P. J., Rich, Young, Hagarty and Carswell, JJ., concur. Settle order on notice.